EXHIBIT 23.3 CONSENT OF INDEPENDENT AUDITORS The Board of Directors Westmoreland Coal Company: We consent to the incorporation by reference in the Registration Statement (Form S-8 No. 333- ) pertaining to the Westmoreland Coal Company Amended and Restated 2007 Equity Incentive Plan for Employees and Non-Employee Directors of our report dated April 12, 2012, with respect to the statements of assets to be acquired and liabilities to be assumed of the Kemmerer Mine as of December 31, 2011 and 2010, and the statements of revenues and direct operating expenses and cash flows for each of the years in the three-year period ended December 31, 2011, included in Westmoreland Coal Company’s Form 8-K/A (Amendment No. 1) dated April 12, 2012, filed with the Securities and Exchange Commission. /s/ Tanner LLC Salt Lake City, Utah May 23, 2012
